Citation Nr: 1422568	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left big toe disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current ingrown fungal nail of the left great toe is related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an ingrown fungal nail of the left great toe have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for an ingrown fungal nail of the left great toe, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.
Analysis

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
The Veteran contends that he has a left big toe disability related to his period of active service.

The January 2012 VA examiner diagnosed the Veteran with an ingrown fungal nail of the left great toe.  Accordingly, the first Shedden element is met.  

With respect to evidence of an in-service disease or injury, a November 1972 service treatment record noted that the Veteran was diagnosed with an ingrown toenail of his "left large toe" and treated with an erythromycin topical solution for one week.  Accordingly, the second Shedden element is met.

As to the final element, nexus evidence between the Veteran's current ingrown fungal nail of the left great toe and his in-service ingrown toenail, the Veteran was provided with VA examination in January 2012.  However, the Board finds that the January 2012 VA examination report is inadequate for adjudicating the Veteran's claim.  In opining that the Veteran's ingrown toenail was not related to active service, the examiner improperly relied solely on the absence of evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  At the examination, the Veteran reported that he developed an ingrown toenail of his left great toe during active service and that it persisted to present day.  While the examiner noted the Veteran's assertion, proper weight was not afforded to the Veteran's lay assertion regarding persistent and ongoing symptomology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current ingrown fungal nail of the left great toe is related to active service.  Specifically, the Board finds that the Veteran provided competent and credible statements that his ingrown toenail first manifested during active service and continued since that time.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms). A veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Accordingly, the third Shedden element is met.

Resolving all reasonable doubt in favor of the Veteran, service connection for ingrown fungal nail of the left great toe is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for ingrown toenail of the left great toe is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


